        CASE 0:19-cv-00827-KMM Document 25 Filed 07/13/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Richard M.,                                                  Case No. 0:19-cv-00827-KMM

       Plaintiff,

v.                                                                ORDER

Andrew Saul, Commissioner of Social
Security,

       Defendant.


       On February 13, 2020, the Court stayed this matter pending the Eighth Circuit
Court of Appeals’ resolution of consolidated appeals in Davis v. Comm’r of Soc. Sec., 18-
3422 (8th Cir. Nov. 14, 2018); Thurman v. Comm’r Soc. Sec., 18-3451 (8th Cir. Nov. 19,
2018); Iwan v. Comm’r of Soc. Sec., 18-3452 (8th Cir. Nov. 19, 2018); and Hilliard v.
Comm’r of Soc. Sec., 19-1169 (8th Cir. Jan. 24, 2019). The Eighth Circuit recently
decided the three consolidated cases in Davis v. Saul, __ F.3d __, 2020 WL 3479626 (8th
Cir. June 26, 2020), and separately issued a decision in and Hilliard v. Saul, __ F.3d __,
2020 WL 3864288 (8th Cir. July 9, 2020). Davis, 2020 WL 3479626 (affirming the
district court’s ruling in Davis, Thurman, and Iwan that the claimant in each case waived
an argument that the ALJ was not properly appointed in accordance with the
Appointments Clause of the Constitution); Hilliard, 2020 WL 3864288 (8th Cir. July 9,
2020) (citing Davis and concluding that because “Hilliard did not raise to the ALJ an
Appointments Clause challenge, … this court need not consider it”).

       Counsel for the Plaintiff suggests that the Court continue its stay in this case
pending the Eighth Circuit Court of Appeals decision in a second set of consolidated
appeals: Smith v. Saul, 19-2731 (8th Cir. Aug. 14, 2019); Millard v. Saul, 19-2766 (8th
Cir. Aug. 19, 2019); and Taylor v. Saul, 19-3155 (8th Cir. Oct. 4, 2019). He also suggests
that a further stay may be prudent given that there will likely be additional appeals in




                                              1
        CASE 0:19-cv-00827-KMM Document 25 Filed 07/13/20 Page 2 of 2




Davis and Hilliard. ECF No. 24. The Commissioner argues that the Court should rely on
Davis to conclude that Mr. M has forfeited his Appointments Clause claim. ECF No. 23.

       Having reviewed the parties’ recent updates, the Court finds that waiting to decide
the summary judgment motions until after the decision in the second set of consolidated
appeals will simplify the issues in this case, conserve judicial resources, and will not
severely prejudice the plaintiff. Wilson v. Corning, Inc., No. CV 13-210 (DWF/TNL),
2018 WL 4635672, at *1 (D. Minn. Sept. 27, 2018) (“In considering whether to stay
proceedings, the Court considers whether a stay will (1) unduly prejudice or tactically
disadvantage the non-moving party; (2) simplify the issues in the infringement litigation
and streamline the trial; and (3) reduce the burden of litigation on the parties and the
Court.”). Accordingly, the Court concludes that staying this case pending the outcome of
the consolidated appeals in Smith, Millard, and Taylor is appropriate.

       IT IS HEREBY ORDERED THAT this matter is STAYED pending the
outcome of the consolidated appeals in Smith v. Saul, 19-2731 (8th Cir. Aug. 14, 2019);
Millard v. Saul, 19-2766 (8th Cir. Aug. 19, 2019); and Taylor v. Saul, 19-3155 (8th Cir.
Oct. 4, 2019). The parties shall contact the Court within 14 days of the date of the Eighth
Circuit’s decision in these consolidated appeals to request lifting the stay or any other
relief they believe is appropriate. The Court will determine whether to request
supplemental briefing on the Appointments Clause issue raised in this case upon
submission of the parties’ status updates required by this Order.

Date: July 13, 2020
                                                          s/Katherine Menendez
                                                         Katherine Menendez
                                                         United States Magistrate Judge




                                              2
